NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MIA ROKIKI PARKER,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-3558
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public
Defender, and Clark E. Green,
Assistant Public Defender, Bartow, for
Appellant.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and VILLANTI and ATKINSON, JJ., Concur.